DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 03/02/2022. This communication is considered fully responsive and sets forth below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:								1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.			

Claims 1-7,9,11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Klösters et al US 2021/0400056 A1 in view of Porat et al US 2014/0208422 A1 in view of de Haas et al EP 3691198 A1
8 and 10 are cancelled.
Regarding claim1, Klösters et al US 2021/0400056 A1 discloses A transceiver configured to send and receive data from a controller area network (CAN) bus ([0043] and [0004] discloses A transceiver for sending and receiving data from a controller area network (CAN) bus ) , 	the transceiver comprising: a microcontroller port, a transmitter, a receiver([0043] and [0004] discloses The transceiver includes a microcontroller port, a transmitter and a receiver), and 												a clock recovery and sampling circuit coupled to the transmitter  ([0044] The transceiver 120 also includes a protocol decoder 128(i.e. a clock recovery and sampling circuit) , and The protocol decoder 128 includes a TXD traffic detection module 130; (fig.3, the TXD traffic detection module 130 is connected to the switch142 which is connected to the transmitter 134) (i.e. The protocol decoder128(i.e. a clock recovery and sampling circuit)  is connected to the transmitter 134); 									wherein the transceiver is configured to determine bit timings from a data frame received by the receiver(abstract,[0004]  ;The transceiver is configured to  receive a data frame from a microcontroller ( i.e. receiver) via the microcontroller port ) and  ([0044] The transceiver includes a protocol decoder and A bit time settings module ,  Wherein The bit timing settings module keeps track of a current bit position in a data frame when the data frame is being processed by the protocol decoder ),and 							the transceiver is configured to detect attempts to introduce a signal glitch in a predetermined portion of the data frame([0049] malicious the microcontroller may send a complete CAN frame with a valid CRC to highjack the CAN bus 100, [0052] The transceiver is configured to detect If an unallowed part (i.e. predetermined portion) of the frame is send by the microcontroller, The transceiver may also be configured to send an invalidation signal on the CAN bus 100 to invalidate the malicious frame(i.e. a signal glitch) sent by the microcontroller),and 									upon detection of the signal glitch, the transceiver is configured to invalidate the data frame on a transmission line and/or disable the transmitter for a predetermined period [0052] transceiver is configured to detect the malicious frame (i.e. a signal glitch) sent by the microcontroller, Transceiver is configured to send an invalidation signal on the CAN bus 100 to invalidate the malicious frame sent by the microcontroller. The transceiver is configured to disconnect the TXD line (i.e. transmission line) or disable the TX 134 (i.e. transmitter) for a predetermined time.								Klösters does not explicitly discloses malicious is glitch, and detect an improper bit timing in data received via the microcontroller port from a microcontroller coupled to the microcontroller port based on prestored configuration data.					However, Porat et al US 2014/0208422 A1 discloses [0020] discloses glitch is treated as malicious.													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klösters by including malicious is glitch, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack
 (see Porat [0020]).
While the combination of Klösters and Porat discloses the clock recovery and sampling circuit( see Klöster [0044] The transceiver 120 also includes a protocol decoder 128), 		The combination of Klösters and Porat does not explicitly disclose detect an improper bit timing in data received via the microcontroller port from a microcontroller coupled to the microcontroller port based on prestored configuration data.  
de Haas et al EP 3 691 198 A1 discloses detect an improper bit timing in data received via the microcontroller port from a microcontroller coupled to the microcontroller port based on prestored configuration data. [0021] The CAN controller receives bits from the CAN bus 104 (via the bus transceiver) , [0031] The CAN controller captured erroneous bit information (i.e. improper bit timing) , for example , The CAN controller detect  At time t3 834, a dominant glitch is present on the CAN bus( see[0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Klösters and Porat ,by including detect an improper bit timing in data received via the microcontroller port from a microcontroller coupled to the microcontroller port based on prestored configuration data, as taught by de Haas, in order to detect the presence of the glitch at specific time    (see de Haas [0070]).

Regarding claim 2, the combination of Klösters , Porat  and de Haas discloses all the features with the claim 1
 	Klösters discloses wherein, when the transceiver is configured to invalidate the data frame ([0004] discloses the transceiver is configured to invalidate the data frame), the transceiver is configured to send a CAN error message on to the CAN bus (See claim 2,  wherein the invalidation includes sending a CAN error message on to the CAN bus)[0006] discloses the invalidation of the data frame includes sending an invalidation signal (i.e. CAN error message) on to the CAN bus, [0008] discloses the invalidation signal can be a CAN error message.

Regarding claim 3, the combination of Klösters , Porat  and de Haas discloses all the features with the claim 1.
Klösters discloses the transceiver is configured to check during a transmission of the data frame if the microcontroller coupled to the microcontroller port had lost or won arbitration (See claim 3; The transceiver is configured to check during transmission of the data frame, the microcontroller had lost or won arbitration ( see also [0006] ).

Regarding claim 4, the combination of Klösters , Porat  and de Haas discloses all the features with the claim 3.
Klösters  further discloses the transceiver is  configured to generate and send a CAN error frame on to the CAN bus to invalidate the data frame([0006]  The transceiver is also configured to generate and send an invalidation signal on to the CAN bus to invalidate the data frame) [0008] discloses the invalidation signal can be a CAN error message) if the microcontroller introduces the signal glitch in the data frame [0052] transceiver is configured to detect the malicious frame (i.e. a signal glitch) sent by the microcontroller, Transceiver is configured to send an invalidation signal on the CAN bus to invalidate the malicious frame sent by the microcontroller. 
Klösters does not explicitly discloses malicious is glitch.
However, Porat et al US 2014/0208422 A1 discloses [0020] discloses glitch is treated as malicious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klösters by including glitch is malicious, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack
 (see Porat [0020]).

Regarding claim 5, the combination of Klösters , Porat  and de Haas discloses all the features with the claim 3.
Klösters  further discloses the transceiver of is configured to send a dominant bit on to the CAN bus to invalidate the data frame[0006] discloses The transceiver is configured to send a dominant bit on to the CAN bus to invalidate the data frame) if the microcontroller introduces the signal glitch [0052] transceiver is configured to detect the malicious frame (i.e. a signal glitch) sent by the microcontroller, Transceiver is configured to send an invalidation signal on the CAN bus to invalidate the malicious frame sent by the microcontroller. 
Klösters does not explicitly discloses malicious is glitch.
However, Porat et al US 2014/0208422 A1 discloses [0020] discloses glitch is treated as malicious.													It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klösters by including glitch is malicious, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack
 (see Porat [0020]).

Regarding claim 6, the combination of Klösters , Porat  and de Haas discloses all the features with the claim 1.
Klösters discloses wherein the transmitter includes an enable port to enable or disable the transmitter (see claim7;  wherein the transmitter includes an enable port to enable or disable the transmitter )(see also[0007])
([0007] discloses the transmitter includes an enable port to enable or disable the transmitter).

Regarding claim 7, the combination of Klösters , Porat  and de Haas discloses all the features with the claim 6.
Klösters discloses The transceiver is configured to generate an enable/disable signal based on a detection of the signal glitch.[0007] the transceiver is configured to generate an enable/disable signal based on a detection of an unauthorized message (i.e. malicious)  on a transmission line connected between the microcontroller port to receive an input from the microcontroller, and the transmitter, [0052] transceiver is configured to detect the malicious frame (i.e. a signal glitch) sent by the microcontroller, Transceiver is configured to send an invalidation signal on the CAN bus 100 to invalidate the malicious frame sent by the microcontroller. The transceiver is configured to disconnect the TXD line (i.e. transmission line) or disable the TX 134 (i.e. transmitter) for a predetermined time.
Klösters does not explicitly discloses malicious is glitch.
However, Porat et al US 2014/0208422 A1 discloses [0020] discloses glitch is treated as malicious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klösters by including malicious is glitch, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack
 (see Porat [0020]). 
Regarding claim 9, the combination of Klösters , Porat  and de Haas discloses all the features with the claim 1.
Klösters discloses wherein the clock recovery and sampling circuit is further configured to check a bit length of the data received from the microcontroller via the microcontroller port [0048] discloses  the protocol decoder 128(i.e. a clock recovery and sampling circuit) starts counting the number bits being sent, the counting may include check the width(i.e. length) of the dominant bit sent by the microcontroller, wherein the  data frame is received  from a microcontroller via the microcontroller port( see[0004]).

Regarding claim 11, the combination of Klösters , Porat  and de Haas discloses all the features with the claim 1.
Klösters discloses the transceiver comprising a memory, configured to store the configuration data [0054] disclose the transceiver includes memory, wherein the data processing instructions (i.e. the configuration data) is stored in the memory)


Regarding claim 13, the combination of Klösters , Porat  and de Haas discloses all the features with the claim 1.
Klösters does not explicitly discloses wherein the detection of the signal glitch includes monitoring a change in the signal amplitude beyond a predetermined threshold during the predetermined portion.  
However, Porat et al US 2014/0208422 A1 discloses wherein the detection of the signal glitch includes monitoring a change in the signal amplitude beyond a predetermined threshold during the predetermined portion. [0018] detector 38 detect certain environmental changes occur, such as voltage glitches; [0020] gdetector 38 evaluates (i.e. monitors) the voltage line for glitches over a threshold level (e.g., glitches having a peak magnitude greater than thresholds 46 and 48) in predetermined portion (see fig. 2)

    PNG
    media_image1.png
    371
    351
    media_image1.png
    Greyscale

Fig. 2

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klösters by including wherein the detection of the signal glitch includes monitoring a change in the signal amplitude beyond a predetermined threshold during the predetermined portion, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack (see Porat [0020]).
Regarding claim14, Klösters et al US 2021/0400056 A1 discloses a method for preventing a node from interrupting a communication on a controller area network (CAN) bus (see claim 17 and [0005] discloses a method for preventing a node from interrupting a communication on a controller area network (CAN) bus) , the method comprising: 
determining a bit timing within a data frame received from the CAN bus [0044] The transceiver includes a protocol decoder and A bit time settings module ,  Wherein The bit timing settings module keeps track of a current bit position in a data frame when the data frame is being processed by the protocol decoder ) ,
 detecting a signal glitch during a predetermined portion of the data frame[0049] malicious the microcontroller may send a complete CAN frame with a valid CRC to highjack the CAN bus 100, [0052] The transceiver is configured to detect If an unallowed part (i.e. predetermined portion) of the frame is send by the microcontroller, The transceiver may also be configured to send an invalidation signal on the CAN bus 100 to invalidate the malicious frame(i.e. a signal glitch) sent by the microcontroller;; 
upon detection of the signal glitch, invalidating the data frame and disable a transmitter for a predetermined period [0052] transceiver is configured to detect the malicious frame (i.e. a signal glitch) sent by the microcontroller, Transceiver is configured to send an invalidation signal on the CAN bus 100 to invalidate the malicious frame sent by the microcontroller. The transceiver is configured to disconnect the TXD line (i.e. transmission line) or disable the TX 134 (i.e. transmitter) for a predetermined time..  
Klösters does not explicitly discloses malicious is glitch.
However, Porat et al US 2014/0208422 A1 discloses [0020] discloses glitch is treated as malicious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klösters by including malicious is glitch, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack
 (see Porat [0020]).
While the combination of Klösters and Porat discloses the clock recovery and sampling circuit (see Klöster [0044] The transceiver 120 also includes a protocol decoder 128), the combination of Klösters and Porat does not explicitly disclose detecting a signal glitch… by detecting the bit timing is an improper bit timing based on a prestored configuration data.
 de Haas et al EP 3 691 198 A1 discloses detecting a signal glitch… by detecting the bit timing is an improper bit timing based on a prestored configuration data [0021] The CAN controller receives bits from the CAN bus 104 (via the bus transceiver) , [0031] The CAN controller captured erroneous bit information (i.e. improper bit timing) , for example , The CAN controller detect  At time t3 834, a dominant glitch is present on the CAN bus( see[0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Klösters and Porat ,by including detecting a signal glitch… by detecting the bit timing is an improper bit timing based on a prestored configuration data, as taught by de Haas, in order to detect the presence of the glitch at specific time    (see de Haas [0070]).

Regarding claim 15, the combination of Klösters , Porat  and de Haas discloses all the features with the claim 14.
Klösters does not explicitly disclose detecting another signal glitch by detecting a change in the signal amplitude beyond a predetermined threshold during the predetermined portion. 
However, Porat et al US 2014/0208422 A1 discloses detecting another signal glitch by detecting a change in the signal amplitude beyond a predetermined threshold during the predetermined portion. [0018] detector 38 detect certain environmental changes occur, such as voltage glitches; [0020] detector 38 evaluates (i.e. monitors) the voltage line for glitches over a threshold level (e.g., glitches having a peak magnitude greater than thresholds 46 and 48) in predetermined portion (see fig. 2)

    PNG
    media_image1.png
    371
    351
    media_image1.png
    Greyscale

Fig. 2

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Klösters by including detecting another signal glitch by detecting a change in the signal amplitude beyond a predetermined threshold during the predetermined portion, as taught by Porat, in order to invoke appropriate countermeasures against a possible fault generation attack (see Porat [0020]).

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klösters et al US 2021/0400056 A1 in view of Porat et al US 2014/0208422 A1 in view of de Haas et al EP 3 691 198 A1 in view of AZADEH et al US 20130108278 A1

Regarding claim 12, the combination of Klösters , Porat  and de Haas discloses all the features with the claim 1.
The combination of Klösters , Porat  and de Haas does not explicitly discloses wherein the predetermined portion is identified based on a bit length of the data frame.  
 However, AZADEH et al US 20130108278 A1 discloses wherein the predetermined portion is identified based on a bit length of the data frame [0058] discloses when "1010" 
sequence indicates the presence of a data packet (i.e. data frame), the predetermined number of transitions is three (3),  the predetermined time period (i.e. the predetermined portion) is greater than  three (3) bit lengths, but less than or about four (4) bit lengths(i.e. the predetermined portion is identified based on a bit length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Klösters , Porat and de Haas by including wherein the predetermined portion is identified based on a bit length of the data frame, as taught by AZADEH, in order to determine whether the number of transitions counted by counter during the time interval defined by the timer matches a predetermined 
number (see AZADEH [0058]).

Regarding claim 16, the combination of Klösters ,Porat ,and de Haas discloses all the features with the claim 14.
The combination of Klösters ,Porat ,and de Haas does not explicitly disclose wherein the predetermined portion is configured based on bit length of the data frame and a bit timing configuration data.
However, AZADEH et al US 20130108278 A1 discloses wherein the predetermined portion is configured based on bit length of the data frame and a bit timing configuration data.
 [0058].discloses when "1010" sequence indicates the presence of a data packet (i.e. a bit timing configuration data), the predetermined number of transitions is three (3), the predetermined time period (i.e. the predetermined portion) is greater than three (3) bit lengths, but less than or about four (4) bit lengths(i.e. the predetermined portion is configured  based on a bit length of the data frame).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Klösters ,Porat, and de Haas, by including wherein the predetermined portion is configured based on bit length of the data frame and a bit timing configuration data, as taught by AZADEH, in order to determine whether the number of transitions counted by counter during the time interval defined by the timer matches a predetermined number (see AZADEH [0058]).

Response to Remarks/Arguments
 Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons. Applicant’s amendment to claims necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to the emended claims have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478       

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478